  Case 19-26803         Doc 25      Filed 10/25/19 Entered 10/25/19 13:39:07           Desc Main
                                      Document     Page 1 of 2




Peter J. Kuhn (USB #3820)
UNITED STATES DEPARTMENT OF JUSTICE
Office of the United States Trustee
405 South Main Street, Suite 300
Washington Federal Bank Building
Salt Lake City, UT 84111
Telephone:     (801) 524-5734
Facsimile:     (801) 524-5628
Email: Peter.J.Kuhn@usdoj.gov

Attorney for Patrick S. Layng, United States Trustee


                      IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF UTAH
                                  CENTRAL DIVISION

 In re:
                                                         Bankruptcy Case No. 19-26803 JTM
 SHANE MARQUISE TRICE,                                              (Chapter 13)
                                                               Judge Joel T. Marker
                          Debtor.

 EX-PARTE MOTION FOR AN ORDER AUTHORIZING UNITED STATES TRUSTEE
   TO CONDUCT AN EXAMINATION OF DEBTOR, SHANE MARQUISE TRICE,
          PURSUANT TO RULE 2004 OF THE BANKRUPTCY RULES


          Peter J. Kuhn, Attorney for the United States Trustee, hereby moves this Court ex-parte

for an order allowing him to conduct the examination of Debtor, Shane Marquise Trice, pursuant

to Rule 2004 of the Bankruptcy Rules.

          In support of this Motion, the United States Trustee respectfully represents as follows:

   1. On September 16, 2019, the Debtor, Shane Marquise Trice, (“Debtor”) filed a pro se

          voluntary Petition for relief under Chapter 13 of the Bankruptcy Code.
  Case 19-26803      Doc 25     Filed 10/25/19 Entered 10/25/19 13:39:07             Desc Main
                                  Document     Page 2 of 2




   2. The United States Trustee has opened an investigation relative to the Debtor’s conduct,

       financial affairs, assets, disclosures and the possible involvement of a Bankruptcy

       Petition Preparer or an unlicensed person engaged in the unlawful practice of law.

   3. The aforesaid investigation, in part, goes to the issues of violations of 11 U.S.C. §110.

   4. The United States Trustee proposes to conduct the Rule 2004 Examination of the Debtor

       at the office of the United States Trustee, 405 South Main Street, Suite 300, Washington

       Federal Bank Building, Salt Lake City, UT 84111, under oath administered by an

       attorney for the United States Trustee’s Office using an electronic recording device in

       lieu of obtaining a court reporter. The recording of the examination shall only be

       transcribed upon request and payment for the transcription by the requesting party.

   5. Unless otherwise stipulated in writing, the United States Trustee will provide the Debtor

       not less than 14 days written notice of the examination and the attendance of the Debtor

       and the production of documents will comply with Fed. R. Bankr. P. 2004(c).

   WHEREFORE, the Attorney for the United States Trustee prays that this Court enter an

order allowing him to conduct the examination of Debtor, Shane Marquise Trice, pursuant to

Rule 2004 of the Bankruptcy Rules.

       DATED: October 25, 2019

                                                    Respectfully Submitted,


                                                                      /s/
                                                    Peter J. Kuhn
                                                    Attorney for Patrick S. Layng,
                                                    United States Trustee




                                                2
